Name: 80/472/ECSC: Commission Decision of 17 April 1980 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products as the external frontiers of the Community (102nd derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-05-07

 Avis juridique important|31980D047280/472/ECSC: Commission Decision of 17 April 1980 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products as the external frontiers of the Community (102nd derogation) Official Journal L 116 , 07/05/1980 P. 0062****( 1 ) OJ NO 8 , 22 . 1 . 1964 , P . 99/64 . ( 2 ) OJ NO L 217 , 8 . 9 . 1978 , P . 5 . COMMISSION DECISION OF 17 APRIL 1980 DEROGATING FROM HIGH AUTHORITY RECOMMENDATION NO 1-64 CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( 102ND DEROGATION ) ( 80/472/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 2 TO 5 , 8 , 71 AND 74 THEREOF , HAVING REGARD TO HIGH AUTHORITY RECOMMENDATION NO 1-64 OF 15 JANUARY 1964 TO THE GOVERNMENTS OF THE MEMBER STATES CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( 1 ), AS AMENDED BY RECOMMENDATION NO 1905/78/ECSC OF 28 JULY 1978 ( 2 ), AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING REGARD TO THE AGREEMENT REACHED ON 20 DECEMBER 1979 BY THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL ON TARIFF MEASURES TO BE TAKEN FOR THE FIRST SIX MONTHS OF 1980 , WHEREAS , FOR YEARS PAST , THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL HAVE UNANIMOUSLY AGREED ON SIX-MONTHLY DEROGATIONS FROM THE HARMONIZED COMMUNITY CUSTOMS DUTIES FOR STEEL ; WHEREAS THESE DEROGATIONS TAKE THE FORM EITHER OF A REDUCTION OR TEMPORARY SUSPENSION OF CERTAIN CUSTOMS DUTIES OR OF THE GRANTING OF TARIFF QUOTAS AT REDUCED OR SUSPENDED RATES OF DUTY ; WHEREAS THE LAST TARIFF MEASURES OF THIS KIND WERE TAKEN BY REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES ON 20 DECEMBER 1979 IN RESPECT OF THE FIRST SIX MONTHS OF 1980 ; WHEREAS SUCH MEASURES ARE JUSTIFIED BY THE FACT THAT THE PRODUCTS IN QUESTION ARE NOT MANUFACTURED , OR ARE MANUFACTURED IN INSUFFICIENT QUANTITIES , IN THE COMMUNITY AND THAT THEIR IMPORTATION ON PREFERENTIAL TERMS IS NOT INJURIOUS TO IRON AND STEEL UNDERTAKINGS IN THE COMMUNITY WHICH PRODUCE DIRECTLY COMPETING PRODUCTS ; WHEREAS THESE REASONS AND CIRCUMSTANCES , ON WHICH THE SIX-MONTHLY TARIFF MEASURES TAKEN BY THE MEMBER STATES ARE BASED , ALSO ALLOW , GIVEN PRESENT CONDITIONS ON THE COMMON MARKET IN STEEL , OF THEIR APPLICATION WITHIN THE FRAMEWORK OF RECOMMENDATION NO 1-64 ; WHEREAS NEITHER THIS SUSPENSION OF DUTIES NOR THESE TARIFF QUOTAS ARE LIKELY TO JEOPARDIZE THE OBJECTIVES OF THE SAID RECOMMENDATION ; WHEREAS , FURTHERMORE , SUCH TARIFF MEASURES HELP TO MAINTAIN EXISTING TRADE FLOWS BETWEEN MEMBER STATES AND THIRD COUNTRIES ; WHEREAS THESE ARE SPECIAL CASES IN THE COMMERCIAL POLICY FIELD JUSTIFYING THE AUTHORIZATION OF DEROGATION PURSUANT TO ARTICLE 3 OF RECOMMENDATION NO 1-64 ; WHEREAS PROVISION SHOULD BE MADE TO ENSURE THAT THE QUOTAS GRANTED WILL BE USED SOLELY TO SUPPLY THE NEEDS OF INDUSTRIES IN THE IMPORTING COUNTRIES AND THAT RE-EXPORTATION IN THE UNALTERED STATE TO OTHER MEMBER STATES OF IMPORTED IRON AND STEEL PRODUCTS WILL BE PREVENTED ; WHEREAS THE GOVERNMENTS OF THE MEMBER STATES HAVE BEEN CONSULTED ON THE TARIFF QUOTAS SET OUT BELOW , HAS ADOPTED THIS DECISION : ARTICLE 1 THE GOVERNMENTS OF THE MEMBER STATES ARE HEREBY AUTHORIZED TO DEROGATE FROM THE OBLIGATIONS ARISING UNDER ARTICLE 1 OF HIGH AUTHORITY RECOMMENDATION NO 1-64 TO THE EXTENT NECESSARY TO SUSPEND , IN RESPECT OF IMPORTS FROM THIRD COUNTRIES OF THE IRON AND STEEL PRODUCTS SET OUT BELOW , DUTIES OR TARIFF QUOTAS IN RESPECT OF THE QUANTITIES AND AT THE LEVELS INDICATED : **** // // CCT HEADING NO // DESCRIPTION // MEMBER STATES // QUOTA ( TONNES ) // DUTY ( % ) // // EX 73.15 A V B ) 1 // SPECIAL WIRE ROD ( OF HIGH CARBON STEEL , NOT FURTHER WORKED THAN HOT-ROLLED , BETWEEN 4.5 AND 13 MM IN DIAMETER ) FOR THE MANUFACTURE OF SPRINGS , OF NEEDLES ( KNOWN AS ' NEEDLE WIRE ' ), AND PIANO WIRE : // GERMANY ( FR ) BENELUX FRANCE // 1 500 1 350 1 400 // 0 0 0 // - CONTAINING BY WEIGHT : - 0.60 TO 1.05 % OF CARBON - NOT MORE THAN 0.05 % OF SULPHUR AND PHOSPHORUS TAKEN TOGETHER - 0.15 TO 0.30 % SILICON - NOT MORE THAN 0.10 % OF ALL OTHER ELEMENTS ( WITH THE EXCEPTION OF MANGANESE AND CHROMIUM ) TAKEN TOGETHER ( GERMANY AND THE BENELUX COUNTRIES ARE AUTHORIZED TO IMPORT - WITHIN THEIR QUOTAS - SPECIAL WIRE ROD OF ALLOY STEELS , BETWEEN 4.5 AND 13 MM IN DIAMETER , FOR VALVE SPRINGS , WITH THE FOLLOWING CHARACTERISTICS : ( A ) CHROME-VANADIUM PRODUCTS : 0.40 TO 0.65 % C 0.15 TO 0.30 % SI 0.60 TO 0.90 % MN 0.15 TO 1.10 % CR 0.15 TO 0.30 % VA NOT MORE THAN 0.30 % MO P AND S CONTENT OF LESS THAN 0.035 % EACH ( B ) CHROME-SILICON PRODUCTS : 0.50 TO 0.60 % C 1.35 TO 1.60 % SI 0.60 TO 0.80 % MN 0.55 TO 0.80 % CR P AND S CONTENT OF LESS THAN 0.035 % EACH ARTICLE 2 1 . THE MEMBER STATES ACCORDED QUOTAS UNDER ARTICLE 1 OF THIS DECISION SHALL ENSURE , IN LIAISON WITH THE COMMISSION , THAT SUCH QUOTAS ARE APPORTIONED AMONG THIRD COUNTRIES ON A NON-DISCRIMINATORY BASIS . 2 . THEY SHALL TAKE ALL NECESSARY STEPS TO PRECLUDE THE POSSIBILITY OF IRON AND STEEL PRODUCTS IMPORTED UNDER THE SAID TARIFF QUOTAS BEING RE-EXPORTED TO OTHER MEMBER STATES IN THE SAME STATE AS THAT IN WHICH THEY WERE IMPORTED . ARTICLE 3 THIS DECISION SHALL REMAIN IN FORCE UNTIL 30 JUNE 1980 . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 17 APRIL 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT